Banke, Judge.
The appellant initiated this action pro se by filing a document in superior court entitled "Malpractice Suit” and causing it to be served on the appellees, each of whom is apparently a dentist. In the document he alleged that the appellees injured one of his teeth and the surrounding tissue. However, he did not allege any negligence on their part, nor did he describe how the injuries occurred, nor did he include a demand for relief.
The appellees each filed motions for more definite statement, which were granted. Although the appellant filed further papers in response to the order granting the motions, he again failed to specify either the basis for his claim or the relief which he sought. The trial court thereupon entered an order dismissing the complaint.
Code Ann. § 81A-112 (e) (Ga. L. 1966, pp. 609, 624) provides for the filing of a motion for more definite statement in response to a pleading which is " so vague or ambiguous that a party cannot reasonably be required to frame a proper responsive pleading...” It also permits the trial court to strike the pleading to which the motion is directed upon failure to comply with an order granting the motion. The pleadings filed by the appellant in this case do not state a claim for relief. The order requiring a more definite statement and the subsequent order of dismissal were accordingly authorized.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Charles J. Groomes, pro se.
Long, Weinberg, Ansley & Wheeler, Palmer H. Ansley, for appellees.